Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1647, Examiner Jon Lockard.

Status of Application, Amendments, and/or Claims
3.	The Amendment filed on 27 April 2022 has been entered in full. Claims 1 and 11 have been amended, claim 9 has been cancelled, and claim 42 has been added. Newly added claim 42 will be examined as it fits under the rubric of the elected invention. Therefore, claims 1, 6-7, 11-12, 17-19 and 42 are pending and the subject of this Office Action.

Withdrawn Objections and/or Rejections
4.	The objection to the drawings as set forth at pg. 2 of the previous Office action (mailed 30 December 2021) is withdrawn in view of Applicant’s submission of Replacement Drawings (filed 27 April 2022).
5.	The rejection of claims 1, 6-7, 9, 11-12 and 17-19 under 35 U.S.C. 103 as set forth at pp. 3-11 of the previous Office Action (mailed 30 December 2021) is withdrawn in view of Applicants amendment of claim 1, the cancellation of claim 9, and in view of Applicant’s persuasive arguments (filed 27 April 2022). 


REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: While the primary reference of Tevlin does assert that manipulation of the hedgehog signaling pathway might improve diabetic fracture healing, it does not teach or suggest which component of the pathway should be manipulated, or if the components should be activated or inhibited (See arguments at pg. 15 of the response). Furthermore, none of the references, alone or in combination, teach or suggest the particular administration of an Indian Hedgehog protein (IHH) to enhance bone repair in a human subject. While Marecic et al. does teach that IHH expression is increased cells isolated from post-fractured femora as compared to uninjured femora, there are several genes which demonstrated increased expression in response to injury, with IHH showing the least amount of increased expression (See Figure 5A of Merecic et al.; Applicant’s arguments at pg. 17). Moreover, there is nothing in the reference to suggest that IHH is the defect in diabetic bone healing, or that administration of IHH would enhance bone repair in a subject with diabetes.
7.	The closest prior art is Tevlin et al., “Pharmacological rescue of diabetic skeletal stem cell niches,” Science Translational Medicine, Vol 9, Issue 372 pp. 1-9 (11 January 2017); cited in the previous Office action. Tevlin et al. was published 2 days after the priority date of U.S. Provisional Application No. 62/444,172 (filed 09 January 2017). Tevlin et al. teach delivery of purified IHH to a site of bone injury via a specially formulated, slow-release hydrogel restores the osteogenic potential of mouse skeletal stem cells and rescues diabetes-impaired bone healing.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Summary
9.	Claims 1, 6-7, 11-12, 17-19 and 42 are allowed.



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. M. L./
Examiner, Art Unit 1647
August 11, 2022
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

             /JOANNE HAMA/             Supervisory Patent Examiner, Art Unit 1647